           Case 1:15-cv-08307-PAE Document 204 Filed 06/05/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



    IN RE ALUMINUM WAREHOUSING
    ANTITRUST LITIGATION

    This Document Relates To:
                                                                         15-cv-8307 (PAE)
                                                                         16-cv-5955 (PAE)
    Fujifilm Manufacturing U.S.A., Inc. v. Goldman
    Sachs & Co., No. 15-cv-8307-PAE (S.D.N.Y.)
                                                                               ORDER
    Reynolds Consumer Products LLC v. Glencore Ltd.,
    No. 16-cv-5955-PAE (S.D.N.Y.)


PAUL A. ENGELMAYER, District Judge:

          On April 28, 2020, the Court issued an opinion and order denying motions to dismiss for

lack of personal jurisdiction filed by defendants Glencore International AG (“GIAG”) and

Pacorini Metals Vlissingen B.V. (“PV”). No. 15 Civ. 8307 (PAE), Dkt. 182. The Court directed

the parties to “set[] forth a plan for what the Court is confident will be limited additional

discovery relating to GIAG and [PV].” Id. at 32.

          On May 29, 2020, plaintiffs Fujifilm Manufacturing U.S.A., Inc. (“Fujifilm”), Reynolds

Consumer Products LLC (“Reynolds”) and Southwire Company LLC (“Southwire,” and together

with Reynolds and Fujifilm, “plaintiffs”) filed a letter setting forth their position as to the proper

scope of such discovery. Dkt. 163.1 On June 3, 2020, GIAG and PV responded. Dkt. 167.

          As GIAG and PV note, plaintiffs “already have the benefit of dozens of depositions and

millions of documents produced by the defendants, their affiliates, and multiple third parties

since the inception of [this MDL] in 2013.” Dkt. 167 at 1. Included within that discovery record


1
 Unless otherwise noted, references to docket entries in this Order refer to the docket of
Reynolds Consumer Products LLC v. Glencore, Ltd., No. 16 Civ. 5955 (PAE) (the
“Reynolds/Southwire Action”).
          Case 1:15-cv-08307-PAE Document 204 Filed 06/05/20 Page 2 of 3



are the deposition of PV’s Simon Yntema and voluminous produced communications involving

GIAG and PV. Id. Moreover, the factual allegations in plaintiffs’ complaints relating to GIAG

and PV are relatively narrow in scope and time. See id.

       On May 18, 2020, at 3:44 p.m., GIAG and PV made a largely reasonable discovery

proposal, including: data for the period between January 2010 and December 2014 regarding

GIAG aluminum holdings, PV’s aluminum inventories, and PV’s incentive agreements; a

deposition of GIAG aluminum trader Robin Scheiner, both in his individual capacity and as a

30(b)(6) witness; and parameters for electronic searches of the emails of three custodians—

Yntema, Scheiner, and Gary Fegel—for the period between April 2010 and December 2014. See

Dkt. 163-1 (“Def. Proposal”).

       The key sticking point in the parties’ negotiations, however, was whether defendants

would run searches on the broad topic of “internal GIAG or [PV] emails relating to queues at

Detroit or Vlissingen.” Id. at 3. Running a search for such emails—albeit with what plaintiffs

describe as manipulated search strings—generated approximately 38,000 hits for just Yntema’s

emails. Claiming that Yntema’s results alone presented undue burden, GIAG and PV elected not

to provide hit counts for searches on the other two custodians. See Dkt. 163 at 3.2

       Due to a combination of plaintiffs’ overbroad request for internal emails and GIAG and

PV’s obstinate refusal to provide plaintiffs or the Court with hit counts for the additional

custodians, the Court lacks sufficient information to assess GIAG and PV’s claims of undue

burden.



2
  In briefing the present discovery dispute, GIAG and PV put forth a far narrower discovery
proposal—one that it is unclear that they ever shared with plaintiffs—explaining that their
previous proposal had been only provisionally offered, subject to reaching a comprehensive
agreement. See Dkt. 167 at 1. Among other apparent modifications, GIAG and PV shortened
the relevant period to April 1, 2010 to December 31, 2011. See id. at 2.
                                                 2
         Case 1:15-cv-08307-PAE Document 204 Filed 06/05/20 Page 3 of 3



       Accordingly, the Court directs the parties to meet and confer further on the appropriate

scope of discovery, with the following guidance: (1) the parties should treat GIAG and PV’s

May 18 proposal, Dkt. 163-1, as the starting point of their negotiations; (2) plaintiffs are entitled

to some form of search for internal emails relating to queues at Detroit or Vlissingen; (3) GIAG

and PV should provide to plaintiffs accurate hit counts for each custodian for the disputed

category of internal emails, to facilitate further negotiation; (4) the Court regards the number of

hits returned by the search on Yntema’s emails to be vastly disproportionate to its mandate of

limited additional discovery, especially considering the significant other discovery GIAG and PV

have offered to make available; and (5) the parties should negotiate the significant narrowing of

the search for internal emails relating to queues at Detroit or Vlissingen, including by removing

or narrowing search strings or reducing the time frame applicable to that particular search.

       The Court expects that counsel will collegially agree to the scope of additional discovery

based on these guidelines, without further intervention by the Court. If so, the Court directs the

parties to file a proposed schedule for discovery by Thursday, June 18, 2020. If counsel cannot

agree, the Court directs the parties to file a joint letter setting forth any remaining disputes, by

June 18, 2020.



       SO ORDERED.

                                                                PaJA.�
                                                               ____________________________
                                                               Paul A. Engelmayer
                                                               United States District Judge


Dated: June 5, 2020
       New York, New York




                                                   3
